Citation Nr: 1822209	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for education benefits under Title 38, Chapter 35 of the United States Code, Dependents' Educational Assistance (DEA) beyond May 29, 2014.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel








INTRODUCTION

The Veteran served on active duty from January 1967 to February 1968.  The appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decisional letter of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appellant has not completed a power of attorney form naming a representative.  While the Veteran was previously represented by Disabled American Veterans (DAV), that representation does not transfer to the appellant for the purposes of this claim.  While DAV provided a February 2018 Appellant's Brief, it was indicated that the education folder was not provided and was not reviewed.  As there is no valid power of attorney form of record from the appellant naming DAV, the Board will treat the appellant as unrepresented.  


FINDINGS OF FACT

1.  The appellant was granted eligibility for DEA benefits in June 2012; she was informed that her delimiting date was May 1, 2014.

2.  In April 2014, VA adjusted her delimiting date to be May 29, 2014, the end of the term of school she had been in the process of completing on May 1, 2014.

3.  The appellant did not enroll in a program of education until May 2012, and when enrolled, did not suspend her program of education due to circumstances beyond her control prior to May 29, 2014.  

CONCLUSION OF LAW

The criteria for an extension of the delimiting date for education benefits under Title 38, Chapter 35 of the United States Code, DEA, beyond May 29, 2014, have not been met. 38 U.S.C. §§ 3501, 3512 (2012); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031 and 38 C.F.R. § 21.1032 emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  In this case, the essential facts are not in dispute; the claim rests on the application of the relevant law and cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, the Board finds that the duties to notify and assist are not applicable and no further action is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (finding that VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Legal Criteria and Analysis

Basic eligibility for DEA benefits is established in one of several ways, including being a child of a veteran who has a permanent and total disability evaluation.  38 U.S.C. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In this case, the appellant's eligibility for DEA benefits derived from her status as the child of a permanently and totally disabled veteran.  The record reflects that the Veteran was awarded basic eligibility for DEA benefits under Chapter 35, effective April 9, 1981, prior to the appellant's birthdate. 

The basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e., delayed) in certain situations, including when the veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  38 C.F.R. § 21.3041(b)(2)(ii).  In that case, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child.  Id.  

The basic ending date for DEA benefits is the child's 26th birthday.  38 U.S.C. § 3512; 38 C.F.R. § 21.3041(c).  However, if the effective date of the permanent and total disability rating, or notification of the rating, occurs when the child is between the ages of 18 and 26, the ending date will be 8 years from such effective date or date of notification, whichever is more advantageous to the child.  38 U.S.C. § 3512; 38 C.F.R. § 21.3041(d)(1).  

The ending date can be extended if, among other things, the child suspends his or her program due to conditions determined by VA to have been beyond her control; for example, if immediate family obligations beyond her control require her to take employment, or pursuit of her program is precluded because of her own illness, or she is ordered to active military duty or involuntarily ordered to full-time National Guard duty.  38 U.S.C. § 3512; 38 C.F.R. §§ 21.3041(g), 21.3043.  No person is eligible for educational assistance beyond his or her 31st birthday, except as provided under 38 C.F.R. § 21.3041(g)(2).  In no event may educational assistance be provided after the period of entitlement has been exhausted.

The record reflects that the appellant filed a VA Form 22-5490, Dependents Application for Education Benefits in June 2012.  She was then granted eligibility for benefits under the DEA program in June 2012, and she was informed that her delimiting date was May 1, 2014, the date of her 26th birthday.  The record also reflects that the appellant enrolled in a program of education in May 2012, with an expected graduation date of August 2015.  In April 2014, the RO adjusted her delimiting date to be May 29, 2014 to include the end date of her 2014 school term.

In this case, the appellant's basic eligibility for DEA benefits as the Veteran's child is not in dispute, as she has been found eligible for these benefits.  Rather, the dispute in this case is the delimiting date for such benefits.

The appellant contends that she should be granted an extension of her delimiting date because her use of DEA benefits was delayed due to circumstances beyond her control.  She indicates that she was unable to attend school in 2006 after graduation from high school because her mother went through a very bad divorce which caused her to have a mental breakdown.  The appellant then had to move in with her mother so that she could take care of her siblings as her mother began to have seizures due to stress.  Once her mother got back on her feet, the appellant moved out but continued working full-time in order to pay for her own bills and living expenses.  She continued working until her pregnancy, and stayed home due to a difficult pregnancy which kept her in bed most days.  Following the birth of her daughter in September 2011, the appellant began looking for schooling but it was not until April 2012 that she found a school which fit her schedule.  She began school in May 2012.  

As indicated above, the exception under 38 C.F.R. § 21.3041(g) to permit an extension for circumstances beyond an eligible person's control is when it results in the suspension of his or her course of study.  By its plain wording, it does not apply to circumstances such as in this case when it is contended by the appellant that it caused a delay in beginning the use of such benefits.  Moreover, the Board finds that subsequent to her initial application for DEA benefits in June 2012, the appellant had continuous study through May 2014, with no evidence that her studies were suspended due to circumstances beyond her control.  

The Board is sympathetic to the appellant's position and the contentions she has advanced in support of her claim.  Nevertheless, the Board is constrained to follow the specific provisions of law regarding the circumstances in which the delimiting date for DEA benefits may be extended, and there is nothing in the record to show that any apply in this case.  Consequently, the Board must find that there is no legal authority to extend the appellant's delimiting date for DEA benefits beyond the adjusted May 29, 2014 date.  Where the law and not the evidence are dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an extension of the delimiting date for education benefits under Title 38, Chapter 35 of the United States Code, DEA beyond May 29, 2014 is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


